Citation Nr: 0838407	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-39 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of the 
removal of a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a brain tumor.  

In February 2007 the veteran testified before the Board at a 
hearing that was held at the RO.  During the proceeding, the 
Board agreed to hold the record open for 60 days so that the 
veteran could submit evidence in support of his claim.  The 
veteran filed additional evidence that was accompanied by a 
waiver of initial RO consideration; this evidence will be 
considered by the Board in the adjudication of this appeal.

In August 2007, the Board remanded the claim for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In August 2007, the Board remanded the claim because the 
veteran's claim of entitlement to service connection for a 
brain tumor was inextricably intertwined with the pending 
challenge to the propriety of the Administrative Decision, 
and the application to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  On remand, the RO failed to adjudicate the newly 
raised claims, as instructed by the Board.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Because the claim for service connection for a brain tumor 
may not be adjudicated until the pending challenge to the 
propriety of the Administrative Decision, and the application 
to reopen the previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder have 
been adjudicated, the claim must again be remanded for 
adjudication of the pending claims.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the newly raised claims 
challenging the propriety of the April 
1995 Administrative Decision finding 
that the October 1972 motor vehicle 
accident was the result of the 
veteran's willful misconduct and the 
veteran's application to reopen a claim 
of service connection for an acquired 
psychiatric disorder, to include as due 
to the October 1972 motor vehicle 
accident.  In adjudicating the 
propriety of the April 1995 
Administrative Decision, the RO, in 
determining whether any intake of 
alcohol was the causative factor in the 
accident, should specifically address 
the absence of evidence regarding the 
filing of formal charges by the local 
police, and the apparent ambiguity in 
the veteran's blood alcohol content on 
the date of the accident, including the 
apparent absence in the record of the 
toxicology screening requested by the 
hospital on the day following the 
accident.  The RO should consider the 
September 2007 VA opinion in 
adjudicating these claims.

2.  Then, after ensuring that the above 
development has been completed, 
readjudicate the claim of service 
connection for the residuals of the 
removal of a brain tumor.  If the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board for the purpose of appellate 
disposition.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




